       Case 1:20-cv-00144-MMB Document 14        Filed 08/25/20   Page 1 of 6



UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HONORABLE M. MILLER BAKER, JUDGE

                                                   |
ARP MATERIALS, INC.                                |
                                                   |
                                                   |
                         Plaintiff,                |     Court No. 20-00144
                                                   |
                   v.                              |
                                                   |
UNITED STATES,                                     |
                                                   |
                         Defendant.                |
                                                   |



                        FIRST AMENDED COMPLAINT


      Plaintiff, ARP MATERIALS, INC. (“ARP”), by its undersigned attorneys,

Simon Gluck & Kane LLP, hereby alleges as follows:


                                THE PLAINTIFF

      1.    Plaintiff, ARP, is a corporation duly organized and existing under the

laws of the State of Delaware, which maintains its primary place of business at 200

Creekside Drive, Amherst, New York 14228.




                                         1
         Case 1:20-cv-00144-MMB Document 14             Filed 08/25/20   Page 2 of 6



                                       JURISDICTION


        2.         This court has jurisdiction of this action pursuant to 28 U.S.C. §

1581(i)(1), (2) and (4) because this civil action is commenced to contest the

collection of retaliatory duties by the United States at the direction of and pursuant

to decisions by the United States Trade Representative (“USTR”) under Section

301 of the Trade Act of 1974, as amended (19 U.S.C. § 2111-2462).

        3.         As stated in 28 U.S.C. § 1581(i):


             (i)      In addition to the jurisdiction conferred upon the Court
                      of International Trade by subsections (a)–(h) of this section
                      and subject to the exception set forth in subsection (j) of this
                      section, the Court of International Trade shall have exclusive
                      jurisdiction of any civil action commenced against the
                      United States, its agencies, or its officers, that arises out of
                      any law of the United States providing for—

             (1) revenue from imports or tonnage;
             (2) tariffs, duties, fees, or other taxes on the importation of
             merchandise for reasons other than the raising of revenue;
             (3) embargoes or other quantitative restrictions on the importation
             of merchandise for reasons other than the protection of the public
             health or safety; or
             (4) administration and enforcement with respect to the
             matters referred to in paragraphs (1)–(3) of this subsection and
             subsections (a)–(h) of this section. (Emphasis added).


        4.         Plaintiff, ARP, is the importer of record of the merchandise upon

which the retaliatory duties that are the subject of this action were assessed and

paid.
                                                2
       Case 1:20-cv-00144-MMB Document 14         Filed 08/25/20   Page 3 of 6



      5.     This case is brought to compel the Defendant United States to refund

monies originally collected beginning on August 23, 2018 pursuant to the authority

of 19 U.S.C. § 2411.

      6.     Subsequently on July 31, 2019 (84 Fed. Reg. 37381 et seq.) the USTR

announced certain retroactive exclusions from the effects of retaliatory duties

under USTR Docket 2018-0018, including products imported under subheading

3901.90.1000, Harmonized Tariff of the United States (“HTSUS”).

      7.     The subject matter of this case involves no decision by the

Commissioner of U.S. Customs and Border Protection protestable under 19 U.S.C.

§ 1515.

      8.     All liquidated duties, charges, or exactions have been paid prior to the

filing of the summons in this action.



                  DESCRIPTION OF THE MERCHANDISE

      9. The imported goods upon which retroactive refunds are sought are:

      Chlorinated polyethylene elastomer, in white or yellow powder form,
      containing 28 to 44 per cent by weight of chlorine (described in
      statistical reporting number 3901.90.1000).




                                          3
       Case 1:20-cv-00144-MMB Document 14        Filed 08/25/20   Page 4 of 6



                                     CLAIM


      10.   Paragraphs 1 through 9, supra, are incorporated as though set forth

            fully herein.

      11.   The imported merchandise involved in this claim consists of the items

entered through the Ports of the United States on or after August 23, 2018 under

subheading 3901.90.1000, HTSUS. See Exhibit.

      12.   The regular duties, taxes and fees plus USTR applied duties under

section 301 of the Trade Act of 1974 have been paid.

      13.   The United States remains in wrongful possession of the section 301

duties on ARP’s entries of 3901.90.1000, HTSUS, merchandise as the USTR has

determined that no such duties apply ab initio to the date of implementation of 301

duties on “List 2” of the affected items previously announced by the USTR.



                            PRAYER FOR RELIEF


      WHEREFORE, Plaintiff respectfully requests that this Court:

      (a)   enter judgment holding that Defendant must refund all duties

collected pursuant to section 301 of the Trade Act of 1974 on merchandise on

import entries herein enumerated that were retroactively excluded from USTR

Docket 2018-0018;


                                         4
       Case 1:20-cv-00144-MMB Document 14           Filed 08/25/20   Page 5 of 6



      (b)    order refund of the monies due through reliquidation of the involved

entries or otherwise including interest at the rate established by 26 U.S.C. § 6621;

and

      (c)    grant such additional relief the Court deems just and proper.



                                              Respectfully submitted,

                                              SIMON GLUCK & KANE LLP

                                              By:     /s/Christopher M. Kane
                                                      Christopher M. Kane
                                                      Daniel J. Gluck
                                                      Mariana del Rio Kostenwein
                                                      535 Fifth Avenue, Fourth Floor
                                                      New York, New York 10017
                                                      (212) 775-0055

                                              Attorneys for Plaintiff


Dated: August 24, 2020




                                          5
Case 1:20-cv-00144-MMB Document 14   Filed 08/25/20   Page 6 of 6




                          Exhibit



          Entry Number               Entry Date
          F57-4005259-6               9/12/18
          F57-4005611-8               10/10/18
          F57-4004968-3               10/3/18
          F57-4005369-3               10/4/18
          F57-4007552-2               7/29/19
